Citation Nr: 1621198	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  08-39 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as due to service-connected duodenal ulcer disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from March 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  

In a May 2012 decision, the Board denied the Veteran's claim on appeal.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court) and in April 2013 the Court granted a Joint Motion of the Parties, vacating the denial and remanding the issue to the Board for action consistent with the Joint Motion.  The Board remanded the issue in December 2013, July 2014, and in February 2015 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that remand is yet again necessary before the issue on appeal can be decided.  As has been addressed in the Board's July 2014 and February 2015 remands, a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the Board is loath to subject the Veteran appeal in this case to further delay, the medical opinions of record are insufficient to decide the claim.   

Pursuant to the Board's February 2015 remand, medical opinions were obtained in June 2015 and October 2015 addressing whether the Veteran's psychiatric disability was related to his active service, to include his service-connected duodenal ulcer disability.  The June 2015 opinion provider noted prior VA opinions in his report, all of which had been found somehow lacking and inadequate to decide the matter on appeal prior to the February 2015 remand, and then opined that there was no correlation between the Veteran's claimed mental disorder and his service connected duodenal ulcer disability, explaining that there was no evidence of psychiatric treatment for many years after separation from active service.  The Board finds the examiner's rationale to be questionable, as the simple absence of evidence of treatment for several years after service has little to no bearing as to whether the gastrointestinal disorder at some point caused the psychiatric disability.  As such, the Board finds that the June 2015 VA opinion is inadequate.  

A new VA opinion was obtained in October 2015.  At that time, the VA examiner opined that the Veteran's current psychiatric disability was not caused by or aggravated by the Veteran's service-connected duodenal ulcer disease.  The examiner noted that the Veteran was diagnosed with "anxiety neurosis" in 1976, with identified stressors including the Veteran's service-connected conditions.  The examiner found that this was insignificant as the diagnosis was made many years after service, and the diagnosis of the service-connected condition itself, and the there was no aggravation of the psychiatric condition, as it was shown to be stable.  The Board finds that the rationale for the October 2015 opinion is insufficient, as it is unclear how the date of diagnosis would negate a possible etiological relationship between the Veteran's psychiatric disability and his service-connected duodenal ulcer disability.  Therefore, the Board finds that the October 2015 VA opinion is inadequate.  

The October 2015 VA examiner also noted that determining if the Veteran's symptoms of abdominal discomfort, dysphagia, dyspepsia, abdominal pain, nausea, and melena were due to the Veteran's service-connected duodenal ulcer condition would require speculation.  The Board notes that the Veteran has reported that these symptoms contribute to his psychiatric symptoms, and as such, the underlying cause must be determined.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA gastrointestinal (GI) examination to determine if his reported symptoms of abdominal discomfort, dysphagia, dyspepsia, abdominal pain, nausea, and melena are related to his service-connected duodenal ulcer disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

2. Thereafter, schedule the Veteran for a VA examination with a psychiatrist or psychologist, preferably one who has not yet examined him, to determine the nature and etiology of his current acquired psychiatric disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, to include the newly conducted GI examination.  All tests deemed necessary should be conducted and the results reported in detail.  The complete rationale for all opinions expressed must be provided.  After examination and interview with the Veteran, the examiner is asked to respond to the following:

(a) For any psychiatric disability currently diagnosed, or diagnosed within the appellate period, is it at least as likely as not (a 50 percent or better probability) that such disability is etiologically related to the Veteran's active service.  

The examiner should be aware that the Veteran had no combat service and there is no verified stressor to support the diagnosis of posttraumatic stress disorder (PTSD) of record.  

(b) For any psychiatric disability currently diagnosed, or diagnosed within the appellate period, is it at least as likely as not (a 50 percent or better probability) that such disability was caused by or aggravated by (worsened beyond its natural progression) the Veteran's service-connected duodenal ulcer disability.  The examiner should consider the medical evidence of record documenting the Veteran's complaints of depression like symptoms related to various GI symptomatologies and the 2014 diagnosis of depressive disorder secondary to "medical conditions."  

3.  After undertaking any other development deemed appropriate, readjudicate the claim in light of any additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

